UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 29, 2010 LEAF EQUIPMENT FINANCE FUND 4, L.P. (Exact name of registrant as specified in its charter) Delaware 000-53667 61-1552209 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 110 South Poplar Street, Suite 101, Wilmington, Delaware 19801 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800)819-5556 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02 Termination of a Material Definitive Agreement. On September 29, 2010, the Registrant terminated its $100 million credit facility with UniCredit Bank AG, New York Branch.As previously disclosed, the Registrant had paid off all principal and interest due under this facility on August 17, 2010.The Registrant has no further obligations thereunder and the agreement is terminated. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LEAF EQUIPMENT FINANCE FUND 4, L.P. By:LEAF Asset Management, LLC, its general partner Date: October 1, 2010 By:/s/Robert K. Moskovitz Name:Robert K. Moskovitz Title:Chief Financial Officer
